The application of petitioner, Swinburn J. Stewart, Jr., for writ of habeas corpus was filed in this court on the 18th day of June, 1941. It was alleged in said petition that petitioner was confined in the county jail of Beckham county by Earl Francis, the sheriff of said county. That he was charged by information with the murder of Swinburn J. Stewart, Sr. That he filed in the district court of Beckham county an application before Judge T. R. Wise, district judge, for bail pending trial of petitioner in the district court of said county, *Page 283 
and that bail had been denied. Wherefore, he prayed that a writ of habeas corpus issue directing the sheriff of Beckham county to have the body of petitioner before this court for the purpose of determining whether he was entitled to bail pending trial in the district court. Attached to the petition was a transcript of proceedings and evidence taken at the preliminary hearing in the justice of the peace court and at the hearing before the district court on the application to be allowed bail and for the return of the petitioner from the penitentiary at McAlester, where he had been taken, to Beckham county. An order to show cause was entered and a hearing on the petition was had before this court on the 24th day of June, 1941.
Since this case will be tried before the district court, we refrain from discussing the evidence. We have examined the record and are of the opinion that, under the law as applied to the facts, the proof is not evident and presumption great, and therefore the petitioner is entitled to bail pending the trial of said charge. Ex parte Della Hubbard, 64 Okla. Crim. 18,76 P.2d 915.
An order was entered by this court on June 24, 1941, permitting the defendant to, be released on bail in the sum of $15,000 pending the trial in the district court of Beckham county, said bond to be executed in the manner provided by law and to be approved by the court clerk of Beckham county, and it is so ordered.